EXHIBIT INDEMNITY THIS INDEMNITY (this “Indemnity”) by Millennium Petrochemicals Inc. a Virginia corporation (“Millennium Indemnitor”), is in favor of EQUISTAR CHEMICALS, LP, a Delaware limited partnership (the “Partnership”). RECITALS: A.The indemnity provided in this Indemnity reasonably may be expected to benefit, directly or indirectly, Millennium Indemnitor.Further, it is in the best interests of Millennium Indemnitor to provide the indemnity set forth hereunder, and such indemnity is necessary or convenient to the conduct, promotion or attainment of the business of Millennium Indemnitor. B.This Indemnity is issued pursuant to Section 8.6(b) of the Amended and Restated
